NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 24, 2012
                                   Decided July 20, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11-3528

GLENDA FAYE HALL, on behalf of TONY              Appeal from the United States District
WAYNE HALL, deceased,                            Court for the Southern District of Indiana,
    Plaintiff-Appellant,                         Evansville Division.

       v.                                        No. 3:10-cv-143-RLY-WGH

MICHAEL J. ASTRUE, Commissioner of               Richard L. Young,
Social Security,                                 Chief Judge.
        Defendant-Appellee.


                                         ORDER

       Tony Hall lost his job as a truck driver and applied for disability insurance benefits.
While his application was pending, he was killed in a motor-vehicle accident. His mother,
Glenda Hall, was substituted as a party. An administrative law judge found that some of Hall’s
impairments were severe but not disabling and denied his claim. The district court upheld that
determination. On appeal Mrs. Hall argues that the ALJ should have given more weight to a
consultative exam as well as testimony of family members corroborating her son’s disability.
Because the ALJ explained why she gave less weight to this evidence and substantial evidence
supports the ALJ’s findings, we affirm.
No. 11-3528                                                                                Page 2

      Hall applied for disability insurance benefits in May 2008, claiming that he weighed 370
pounds and suffered from morbid obesity, diabetes, and deep vein thrombosis. Hall had
worked as a truck driver until April 24, 2008.

        Dr. Deandrea Perkins completed a consultative examination of Hall in the fall of 2008
in connection with his application for benefits. Dr. Perkins noted that Hall weighed 360
pounds and had a history of hypertension, diabetes, and deep vein thrombosis. She stated that
Hall could “barely stand and walk across the room,” that his abilities to lift, carry, or handle
objects were impaired, and that he was at “high risk for sudden death.” But Dr. Perkins also
noted that Hall’s ability to sit, and his gait, station, and motor function were all within normal
limits, that he did not need “assistive devices for ambulation,” and that his “gross
manipulation and grip strength were intact.”

        A state-agency doctor reviewed Hall’s medical records. The doctor gave “great weight”
to Dr. Perkins’ examination and concluded that Hall could occasionally lift 20 pounds, could
frequently lift 10 pounds, and could stand or walk for up to 2 hours and sit for up to 6 hours
in an 8-hour workday. The Social Security Administration denied Hall benefits
administratively. Even if he could no longer perform his prior work as a truck driver, his
conditions were not considered severe enough to keep him from working some other, less
demanding jobs. Hall requested reconsideration of the denial. A second state-agency doctor
reviewed Hall’s medical records and concluded that Dr. Perkins’ opinion should be given little
weight because it was inconsistent with the medical evidence. Hall’s application for benefits
was denied on reconsideration.

       While his request for reconsideration was pending, Hall tragically died in a motor-
vehicle crash when his moped was hit by a truck. His mother was substituted as a party and
requested a hearing before an ALJ so she could pursue his claims on behalf of his family.

        An ALJ held a hearing in 2009 at which Hall’s children, Mrs. Hall, and a vocational
expert testified. Mrs. Hall explained that Hall had lost his commercial driver’s license and his
truck driver job because his diabetes prevented him from driving. He could hardly walk, she
continued, and could not stand for more than five or ten minutes at a time. His daughter
recalled that he was forced to quit his truck driver job because sitting for long periods caused
him pain and swelling in his legs. His son asserted that Hall could not stand for more than two
to three minutes. A vocational expert then testified and, responding to a hypothetical question
posed by the ALJ, opined that a person of Hall’s age, education, work experience, and residual
functional capacity could perform unskilled, sedentary production, inspection, or office work,
and that a significant number of jobs meeting this description existed in the national economy.
No. 11-3528                                                                                  Page 3

        The ALJ denied benefits. Applying the required five-step analysis, see 20 C.F.R.
§§ 404.1520(a)(4), 416.920(a)(4), the ALJ determined that Hall had not worked since April 24,
2008 (step one); he had the following severe impairments: morbid obesity, insulin dependent
diabetes mellitus, diabetic peripheral neuropathy, history of pulmonary embolism, history of
deep vein thrombosis, hypertension, and obstructive sleep apnea (step two); and these
impairments did not meet or equal a listed impairment (step three). The ALJ determined that
Hall had a residual functional capacity to perform sedentary work and could occasionally lift
and carry 20 pounds, frequently lift and carry 10 pounds, stand and walk at least 2 hours and
sit 6 hours in an 8-hour workday, climb ladders and stairs, and occasionally stoop, kneel,
crouch, and crawl (step four). Finally, based on the testimony of the vocational expert, the ALJ
concluded that there were a significant number of jobs that Hall could still perform before his
death (step five). The district court upheld the ALJ’s decision.

        On appeal Mrs. Hall first argues that the ALJ erred by giving little weight to the opinion
of Dr. Perkins, whose consultative examination, in her view, established that Hall’s residual
functional capacity was so limited that it precluded all work.

        The ALJ did not err in giving less weight to Dr. Perkins’ opinion. An ALJ can give less
weight to a doctor’s opinion if it is internally inconsistent or inconsistent with the other
substantial evidence in the record as long as she articulates her reasons for giving the opinion
less weight, 20 C.F.R. § 404.1527(c)(3), (4); Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011);
Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008); Skarbek v. Barnhart, 390 F.3d 500, 503 (7th
Cir. 2004). Here, the ALJ properly explained her reasons for giving less weight to Dr. Perkins’
opinion that Hall was impaired in his ability to stand, move about, lift, carry, and handle
objects: Dr. Perkins did not explain the extent of Hall’s impairments, and her opinion
conflicted with other medical evidence, including her own examination notes stating that Hall
had no reflex abnormalities and that his gait, station, gross manipulation, grip strength, and
ability to sit were all within normal limits. The ALJ concluded that these findings did not
support a determination that Hall was disabled and explained that she gave greater weight to
the opinions of the two state-agency doctors – who reviewed Hall’s medical records and
concluded that he could still perform sedentary work – because those opinions were more
consistent with the objective medical evidence.

        Mrs. Hall next argues that the ALJ erred by rejecting, without specific reasons, her
testimony and that of Hall’s children about his impairments. This testimony, she asserts, was
consistent with the medical evidence and established that Hall was disabled. The ALJ did not
err in discounting the testimony of Hall’s family members.

        Although an ALJ must provide specific reasons for credibility findings, see Villano v.
Astrue, 556 F.3d 558, 562 (7th Cir. 2009), her credibility determinations are entitled to “special
deference” and will not be overturned unless “patently wrong,” Jones v. Astrue, 623 F.3d 1155,
No. 11-3528                                                                             Page 4

1160 (7th Cir. 2010). Here the ALJ considered the testimony of each family member and did not
err by deciding to give little weight to testimony that Hall could not work. The ALJ noted the
objective evidence in the record – including the examination by Dr. Perkins showing that Hall’s
gait, station, and ability to sit were within normal limits and the state-agency evaluations
concluding that he could still perform sedentary work – that contradicted his family’s
assertions that Hall was disabled. In light of this evidence, it was not patently wrong for the
ALJ to discredit testimony that Hall’s impairments were too severe for him to work at all.

       Accordingly, we AFFIRM the judgment.